Citation Nr: 1635292	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right foot disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2013, the Veteran testified before a Decision Review Officer at the RO, and in February 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  Transcripts of both proceedings are associated with the record.   

In June 2015, the Board remanded the claims on appeal for further development.   The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from November 2009 to February 2014 that were considered by the Agency of Original Jurisdiction (AOJ) in a July 2016 supplemental statement of the case.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issues on appeal.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a right knee disorder, the Board finds that a remand is necessary to obtain an adequate VA examination and medical opinion.  Following the June 2015 remand, the Veteran was afforded a VA examination in February 2016, and a VA medical opinion was obtained in June 2016.  The examiner diagnosed the Veteran with right knee joint osteoarthritis and opined that the disorder was less likely as not incurred in or caused by his military service.  However, the examiner did not address the Veteran's diagnosis of right knee patellofemoral syndrome.  See September 2011 VA examination report.  Additionally, the examination report appears internally inconsistent.  In particular, the examiner reported that diagnostic testing did not document degenerative or traumatic arthritis.  However, she also noted that a January 2015 x-ray report showed an impression of moderate degenerative changes at the medial and patellofemoral compartments of the knee.  Moreover, the examiner did not address the Veteran's lay statements regarding his ongoing symptoms of right knee pain as directed in the June 2015 Board remand.  

The Board acknowledges that the Veteran submitted a July 2015 private medical opinion from Dr. T.W.M. (initials used to protect privacy).  In particular, he opined that the Veteran's right knee posttraumatic osteoarthritis was "in all medical probability" related to a 1984 knee injury.  However, Dr. T.W.H. did not provide rationale for that opinion.   Moreover, in the June 2015 VA addendum opinion, the VA examiner reported that the tibia or fibular strain noted in the Veteran's service treatment record was not a cause of osteoarthritis.  

Based on the foregoing, the Board finds that an additional VA examination and medical opinion is necessary to determine the nature and etiology of any right knee disorder that may be present.  

Regarding the claim for service connection for a right foot disorder, the Board finds that a remand is necessary to obtain a fully adequate VA medical opinion.  The February 2016 VA examiner diagnosed the Veteran with plantar fasciitis and opined that the disorder was less likely as not related to his military service.  In so finding, the examiner indicated that the Veteran did not experience foot pain when running during service.  However, the examiner did not address the Veteran's lay statements or the service treatment records dated in 1987 that noted complaints of right foot pain.  Therefore, a remand is required to obtain a fully adequate VA medical opinion.  

Furthermore, during the February 2015 Board hearing, the Veteran testified that he was referred by VA to three private physicians for his right knee.  On remand, the AOJ should afford the Veteran an additional opportunity to submit authorization forms to obtain any outstanding private medical records.  

Lastly, the Board notes that the most recent VA medical records currently associated with the claims file are dated in February 2014.  Therefore, the AOJ should obtain any outstanding VA medical records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and right foot.  A specific request should be made for authorization to obtain records from Dr. T.W.H. and the three private physicians that the Veteran was referred to by VA (see February 2015 hearing transcript).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated from February 2014 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee and right foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current right knee and right foot disorders.  He or she should also address any other prior diagnoses of record, such as right knee patellofemoral syndrome and right knee posttraumatic osteoarthritis.  If any previously diagnosed disorder is not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.

For each right knee diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include as a result of falling to the ground and hitting his knees when performing training exercises.    

For each right foot diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include from standing or running in certain positions to avoid pain to his right knee.   

In rendering his or her opinion, the examiner should consider the following: 1) the 1987 service treatment record that noted the Veteran complained of pain to the right knee and right tibular/fibular area; 2) the 1987 service treatment record that noted the Veteran complained of right foot pain following an injury sustained during a basketball game; 3) the Veteran's November 2013 and February 2015 testimony regarding the onset and ongoing nature of his right knee and right foot pain; 4) the January 2003 VA medical record that noted the Veteran reported injuring his knee while walking; 5) the March 2015 and July 2015 private medical statements from Dr. T.W.H.; and 6) the April 2010, September 2011, February 2016, and June 2016 VA examination findings and opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

